 
Exhibit 10.1
 
Termination Agreement
 
This Termination Agreement is made and entered into as of the 7th day of July,
2009 (“Termination Effective Date”) by and between NexMed, Inc., a corporation
organized and existing under the laws of Nevada, NexMed International Limited, a
corporation organized and existing under the laws of British Virgin Islands
(NexMed, Inc. and NexMed International Limited collectively referred to as
“NexMed”) and Novartis International Pharmaceutical Ltd., a limited company
organized and existing under the laws of Bermuda (“Novartis”).
 
WITNESSETH:
 
WHEREAS, NexMed and Novartis concluded the License Agreement dated 13th
September, 2005 for NexMed Patent Rights and NexMed Know-How relating to the
NexMed Formulation for Anti-Fungal Ingredients (“License Agreement”) and an
amendment dated 13th February, 2007 (“Amendment”), (“License Agreement” and
“Amendment” collectively referred to herewith as “Agreement”) and
 
WHEREAS, the parties have agreed that it is in the mutual best interest of the
parties to terminate the Agreement.
 
NOW, therefore, in consideration of the above premises and mutual covenants
herein contained, the parties hereto agree as follows:
 
Capitalized terms used herein not otherwise defined herein shall have the
meaning given such terms in the Agreement.
 
Article 1
 
The Agreement shall be terminated in accordance with Clause 11.3 of the
Agreement as of the date first set forth above provided however, that Clause
12.5 to be amended and that specifically  Clauses 9.1, 9.4, 10, 12.1, 12.2
(other than 12.2(f)), 13.1,13.2,13.5, 14, 15.2, 16.4, 16.5, 16.7, 16.8, 16.9,
16.10 and 16.15 shall survive the termination of the Agreement. Any other
provision of this Agreement which is expressly or by implication intended to
come into or continue in force on or after termination shall survive termination
of this Agreement. The provisions of Clause 10 (Confidentiality) shall survive
the termination of this Agreement for a period of ten (10) years.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 2
 
2.1
In accordance with the provisions and timelines set forth in Clause 12.2 of the
Agreement, Novartis shall take all actions and provide all assistance and
support as required pursuant to Clause 12.2 of the Agreement. Notwithstanding
the timelines set forth in Clause 12.2 of the Agreement, Novartis will endeavour
to provide to NexMed reports associated with the phase III clinical trials
conducted by or on behalf of Novartis with respect to the formulation for the
treatment of onychomycosis as described in Exhibit A of the Agreement (“NexMed
Formulation”) and corresponding Product within thirty (30) days upon written
request by NexMed.  Upon written request by NexMed, Novartis personnel will
provide specific support to NexMed in accordance with Clause 12.2 of the
Agreement.

 
2.2
In consideration of the transfer of Novartis Know-How related to NexMed
Formulation and corresponding Product and the support to be provided and actions
to be undertaken by Novartis pursuant to Article 2.1 above:

 
 
(a)
NexMed shall pay Novartis fifteen percent (15%) of any upfront and/or milestone
payments NexMed actually receives from a third party licensee for the license of
NexMed Technology relating to NexMed Formulation or Products containing the
NexMed Formulation.  In addition, NexMed shall pay Novartis a royalty as
follows:

 
Annual net sales of each Product
 
Royalty Rate
 
Less than or equal to $500 million
    2.8 %
More than $500 million and less than or equal to $750 million
    3.5 %
More than $750 million and less than or equal to $1.5 billion
    4.5 %
More than $1.5 billion
    6.5 %

 
Such royalty payment shall be based on net sales of each Product invoiced by or
on behalf of NexMed and any NexMed Affiliate, licensee or sublicensee for the
Product where net sales and payment terms shall have an equivalent meaning to
the definition of Net Sales and payment terms in the Agreement in relation to
Novartis.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
In the event that NexMed is acquired, or its substantial part of the assets are
acquired by a third party (the “Acquirer”), Novartis shall receive 15% on any
upfront and milestone payment or equivalent payment received by NexMed or its
successor from the Acquirer relating to NexMed Technology and NexMed
Formulation. If no upfront payment is  made by Acquirer but certain milestone
payments will be paid to NexMed on achieving future development milestones, then
Novartis  shall  receive 15% of any such milestone payments upon actual receipt
by NexMed, and, in addition, the royalty rate as defined in Clause 2.2(a) above
for net sales less than or equal to $ 500 million will be 3% (instead of 2.8%).
Other royalty rates as defined in Clause 2.2(a) above will not change.

 
 
(c)
If no upfront or milestone payment is  made by Acquirer during development of
Products containing NexMed Formulation, the royalty rate for net sales on behalf
of NexMed and any NexMed Affiliate, licensee or sublicensee for Product as
defined in Clause 2.2(a) for less than or equal to $ 750 million will be 4%
(instead of 2.8 or 3.5% respectively). Other royalty rates as defined in Clause
2.2(a) above will not change.

 
 
For purposes of clarity, Novartis acknowleges and agrees that, for purposes of
the definition of “Product”, the only Product developed under the Agreement
involved and/or contained terbinafine.  Accordingly, to the extent that NexMed
makes, uses or sells any products containing anti-fungal ingredients other than
terbinafine, such products shall not be considered “Products” for purposes of
this Article 2.

 
Article 3
 
NexMed acknowledges that the trademark Lamisil® is solely owned by Novartis and
that NexMed has no rights to such trademark whatsoever.
 
IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed by their duly authorized representatives on the Termination
Effective Date and each one of the two originals to be kept by respective
parties.
 
NOVARTIS INTERNATIONAL
PHARMACEUTICAL LTD.
 
NEXMED INTERNATIONAL LIMITED
         
By:
/s/ H. S. Zivi
 
By:
/s/ Vivian Liu
Name:
H. S. Zivi
 
Name:
Vivian Liu
Title:
Authorized Signatory
 
Title:
Managing Director
               
NEXMED, INC.
         
By:
/s/ Michael Jones
 
By:
/s/ Mark Westgate
Name:
Michael Jones
 
Name:
Mark Westgate
Title:
Director
 
Title: 
Vice President and Chief Financial Officer 

 
 
 

--------------------------------------------------------------------------------

 